It is urged on rehearing that even if the trial court did not grant the injunction on account of the municipal ordinance, if a violation of the ordinance in itself is a sufficient ground for injunction, the judgment of the trial court should have been affirmed. The question presented, therefore, on rehearing is not the validity of the ordinance — that is, whether a business or a structure not a nuisance per se and not subject to total legislative suppression may, by reason of its location or inherent attribute, be prohibited in certain circumstances and in particular localities by municipal ordinance — but whether such business or structure may be enjoined by reason of the threatened or actual violation of such ordinance alone.
Equity in a case of this character will not undertake to restrain an act which violates a city ordinance unless the act is a nuisance per se or operates to cause an irreparable injury to property or rights of a pecuniary nature. State ex rel. West, Attorney General, v. State Capital Company, 24 Okla. 252,103 P. 1021; Whittridge v. Calestock, 165 N.Y. Supp. 640; High on Injunction, Sec. 1248; 47 L. R. A. (N. S) *Page 101 
673, note; 14 R. C. L. 377, sec. 79, and cases cited thereunder.
Where relief is asked by injunction against the commission of an act constituting a violation of a municipal ordinance on the ground of injury to the property rights of an individual, the court will require that the complainants clearly show such facts and circumstances in the particular case as will justify the court in granting the relief desired. 14 R. C. L. 377, sec. 79.
It follows, therefore, that our opinion reversing the judgment of the trial court and remanding the cause must be adhered to.
For the reasons stated, the petition for rehearing is denied.